DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 24, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  While a one page English translation of the abstract of JP 2005345230 was filed, this is not a legible copy of the entire cited foreign patent document.  Additionally, the front page of US Patent 4,815,321 was filed; it is not clear if this represents a similar document to EP 0228773 as applicant failed to provide evidence that this was the case, but even so, the entire copy of the foreign patent document or corresponding US document was not filed.
The information disclosure statement filed on July 24, 2019 does not fully comply with the requirements of 37 CFR 1.98(b) because: the IDS fails to meet the requirements of 37 CFR 1.98(b)(2), because the proper number for the US Patent Application Publication documents has not been submitted.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this not being considered.  See 37 CFR 1.97(i).
The examiner notes that the citations that were lined through on the August 2, 2019 IDS were lined through as they are duplicates of references cited on the July 24, 2019 IDS.  The examiner notes that, similarly to the July 24, 2019 IDS, the US Patent Application Publications that were lined through on the August 2 IDS were not cited with their proper number.
Allowable Subject Matter
Claims 1-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a fiber optic gyroscope (FOG) assembly, the assembly comprising, among other essential features, a magnetic shield arranged as a capped concentric cover about the sensitive axis and coupled to the flange to create a toroidal cavity between the magnetic shield and the flange; and a fiber coil disposed within the toroidal cavity and coupled to the flange, the fiber coil comprising an optical fiber which is counter-wound in a first orientation and a second orientation opposite the first orientation, the fiber coil having an axial dimension along the sensitive axis that is less than or equal to approximately 160% of a radial width corresponding to a difference between an outer radius and an inner radius of the fiber coil, in combination with the rest of the limitations of the above claim.
As to claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for manufacturing a fiber optic gyroscope (FOG), the method comprising, among other essential steps, applying a potting material to the optical fiber to generate a fiber coil having a ring shape and comprising the optical fiber and the potting 
As to claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an interferometric fiber gyroscope (FOG), the gyroscope comprising, among other essential elements, a magnetic shield arranged as a capped concentric cover about the sensitive axis and coupled to the spool and the flange to create a toroidal cavity between the magnetic shield and the flange; and a fiber coil disposed within the toroidal cavity and coupled to the buffer material, the fiber coil comprising an optical fiber having a length that is greater than approximately 1 kilometer and which is counter-wound in a first orientation and a second orientation opposite the first orientation, the fiber coil having an axial dimension along the sensitive axis that is less than or equal to approximately 0.5 inches and a radial width corresponding to a difference between an outer radius and an inner radius of the fiber coil that is less than or equal to approximately 0.35 inches, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, US Pat. 5,896,199 to Mark et al. discloses a high efficiency magnetic shield for a fiber optic gyroscope.  Here, Mark teaches a tightly packaged, shielded optical path that is disposed as a fiber coil where the magnetically shielding coil supporting spool serves a dual purpose of both supporting the coil and of acting as a magnetic shield (see Col. 2, lines 22-28).  US Pat. 6,320,664 to Kaliszek et al., US Pat. 6,462,824 to McLean et al., and US 2005/0041252 to Gilbreath et al. all also disclose fiber gyroscopes placed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        May 21, 2021